Ludeling, C. J.
This suit is similar to the case of Charles Case, Receiver, etc., v. Bcrwin.
For the reason given in that case, it is ordered and adjudged that the judgment of the district court bo avoided, aud that the plaintiff have judgment against the defendant for the sum of eight, hundred and twenty dollars, with six per cent, per annum interest thereon, from tho first day' of June, 1866, to the first day of June, 1807, and eight per cent, per annum interest thereafter till paid, and the costs in both courts. It is further ordered that the vendor’s privilege and special mortgage retained on the property sold be recognized and made executory.
Justices Howell and Howe are recused in this case.